Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 1 of 25 PagelD 657

s%»  NIH Public Access |
E : Author Manuscript |
i

 

 

i
Wrens | Anne Rov Anal Chem (Bde Ae Ooi, Author manuscript: availeble in PAEC 2024 Ccbrucry
1.
_
I

\

 

Published in final edited form as:
Annu Rev Anal Chem (Palo Alto Calif). 2013 ; 6: 31-51. doi:10.1146/annurev-anchem-062012-092623.

Synthetic Nanoelectronic Probes for Biological Cells and Tissue

Bozhi Tian’ and Charles M. Lieber2:3

1Department of Chemistry, the James Franck Institute and the Institute for Biophysical Dynamics,
the University of Chicago, Chicago, Illincis 60637; btian@uchicago.edu

*Department of Chemistry and Chemical Biology, Cambridge, Massachusetts 02138

3School of Engineering and Applied Sciences, Harvard University, Cambridge, Massachusetts
02138; cml@cmiiris.harvard.edu

Abstract

Research at the interface between nanoscience and biology has the potential to produce
breakthroughs in fundamental science and lead to revolutionary technologies. In this review, we
focus on nanoelectronic/biological interfaces. First, we discuss nanoscale field effect transistors
(nanoFETs) as probes to study cellular systems, including the realization of nanoFET comparable
in size to biological nanostructures involved in communication using synthesized nanowires.
Second, we overview current progress in multiplexed extracellular sensing using planar nanoFET
arrays. Third, we describe the design and implementation of three distinct nanoFETs used to
realize the first intracellular electrical recording from single cells. Fourth, we present recent
progress in merging electronic and biological systems at the 3D tissue level by using macroporous
nanoelectronic scaffolds. Finally, we discuss future development in this research area, the unique
challenges and opportunities, and the tremendous impact these nanoFET based technologies might
have in advancing biology and medical sciences.

Keywords

Nanowire; field effect transistor; intracellular; extracellular; synthetic tissue

 

1. INTRODUCTION

Semiconductor science and technology is a driving force of the modern society due to the
ever-increasing miniaturization of semiconductor processing and transistor devices(1-6). To
continue the remarkable success of semiconductor technology and possibly produce new
paradigms for logic, memory and sensor devices, many researchers have been investigating
devices based on synthesized nanostructures(2,5,7—12) in which geometries, organizations
and physical properties can be designed and controlled at the nanometer scale.

A wide spectrum of nanostructured materials have been designed and synthesized over the
past several decades, including colloidal nanoparticles(13,14), semiconductor nanowires
(NW)(3,.4,15,16), and graphene(10,17-20), where properties distinct from their bulk
counterparts have been discovered and exploited. For any class of nanostructured materials
to become a platform for discovery and development, it is critical that new structures and

 

Correspondence to: Bozhi Tian; Charles M. Lieber.
DISCLOSURE STATEMENT
The authors are not aware of any affiliations, memberships, funding, or financial holdings that might be perceived as affecting the

objectivity of this review.
EXHIBIT 18

 

 

 

 
Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 2 of 25 PagelD 658

Tian and Lieber

 

Page 2

assemblies with tunable composition, morphology, and properties at different length scales
be obtainable(3,10,18). In this regard, semiconductor nanowires have been recognized as

one of the most successful platforms available today in nanoscience. First, it is now possible
to design nanowire structures de novo and synthetically realize these structures with
complex, yet controlled, modulations in composition(8,16,21-26), doping(16,23),
defect(27-29) and even topography(30—32). Second, this high-level of synthetic control
enables nanowire building blocks to be created that have predictable physical properties for
testing fundamental limits of performance(5,16). Third, it is now possible to assemble
hybrid or multicomponent functional materials in novel layout and configuration using these
diverse nanowire building blocks(31,33-45), allowing for rational exploration of the
possible applications of multi-component materials. With these characteristics and
capabilities, nanowires are ideal building blocks for exploring what is possible in
nanoscience and also creating new technologies. This has been the focus in nanoscience
community over the past decade and continues to be so as it crosses over other disciplines,
such as synthetic biology(46—51).

Research at the interface between nanoscience and biology has the potential to produce
breakthroughs in fundamental sciences and lead to revolutionary technologies(52,53). In
particular, the exploration and application of semiconductor nanowire materials and devices
in cellular systems could produce unprecedented interactions down to the molecular level.
Such interactions have been utilized to gain insights especially those relevant to human
health by stimulating, recording from and delivering objects to single cells and tissues in
controlled ways to induce desired physiological responses, while minimizing undesirable
effects(52,53).

There are two types of nanowire-based platforms in biomedical sciences: basic platforms
that can be readily adapted to address biomedical questions; and advanced platforms that are
specifically designed to push the frontiers of what is possible by, for example, enabling a
new measurement tool. The basic piatforms use conventional nanowire material and device
systems with well-exploited physical or chemical properties, and they also have wide-
ranging applications in many other fields, such as energy scavenging systems(54—61) or
components for integrated circuit(34,35). These basic platforms, such as planar nanowire
field effect transistors(34,35,37,40,43) or vertical nanowire arrays(55—58,60,61), have been
used in biomolecular sensing(52,53), extracellular recording(52,53), drug delivery(62-64)
and localized cellular imaging(65). On the other side, the advanced platforms have been
designed to address some intrinsic complexity in biology and medical sciences in way
simply not possible previously. They allow new types or new scales of interact and
measurements with their target systems(31 ,66—68), and in so doing, open up completely new
opportunities in science and technology. Examples of advanced platforms include recent
intracellular field effect transistor probes(31,67-69) and nanoelectronics-innervated
synthetic tissues(66).

This review discusses the basic concepts of nanoscale field effect transistors (nanoFETs)
and their applications in cellular electrophysiology. The first section highlights the
motivation behind nanoFET probes to study cellular systems versus existing recording
technologies, followed by the introduction of chemical synthesis to realize nanoFETs de
novo. The second section gives an overview of the current progress in multiplexed
extracellular sensing using planar nanoFET arrays. Electrical recordings at single cell, tissue
and organ levels will be discussed, and their limits and promises will be delineated. The
third section will detail the main designs and implementations of nanoFETs in intracellular
electrical recording from single cells, the first paradigm change in intracellular
electrophysiology since the 1950s. NanoFET based techniques will be compared with
conventional micropipette and microelectrode probes, and the limits and future opportunities

Anau Rev Anal Chem (Palo Alto Calif. Author manuscript; available in PMC 2014 February 28.
Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 3 of 25 PagelD 659

Tian and Lieber

 

Page 3

of these new probes will be discussed. The fourth section will introduce very recent progress
in merging electronic and biological systems at the 3D tissue level by introducing the new
concept of macroporous nanoelectronic scaffolds. The first-ever nanoelectronics
‘innervated’ synthetic tissues will be reviewed and their applications will be discussed. The
final section will present our perspectives on future development in this research area, the
unique challenges and opportunities, and the tremendous impact these nanoFET based
technologies might have in advancing biology and medical sciences.

2. FUNDAMENTALS OF NANOFET
2.1. Why and how are nanoFETs applied in biology and medicine?

The ability to make electrical measurements inside single cells or throughout the entire 3D
space of the tissue can have many important impacts in electrophysiology and biomedical
sciences. The patch clamp technique, in which a pulled glass micropipette filled with
electrolyte is inserted into a cell, offers intracellular electrical measurements with high
signal-to-noise ratio (S/N) and single ion channel recording capability(70). Ideally, the
micropipette should be as small as possible to increase the spatial resolution and reduce the
invasiveness of the measurement, and ideally, allow for recording from subcellular
structures. However, the overall performance of the technique also depends on the
impedance of the interface between the micropipette and the cell interior (7.e., the smaller
the probe tip size, the larger the junction impedance), which sets limits on the temporal
resolution and S/N of the micropipette-based electrical probes(31,41). Advanced techniques
that involve inserting metal or carbon microelectrodes or nanoelectrodes into cells or tissues
could be subject to similar dilemma, because all these tools are single terminal devices and
electrochemical thermodynamics and kinetics must be considered for device operation(71—
78). We will discuss them in details in the subsequent sections.

In integrated circuits, the basic device element is a multi-terminal FET that uses either
electrons or holes as the charge carriers(79) (Figure 1a). Although the charge carriers are
ions in biological systems, there are many biophysical links that connect ions to electrons
and holes in a FET. For example, the dynamic flow of ions in biological system can generate
spatially defined field potential(80). The Poisson equation(81) links such potentials directly
to the ionic current sources and sinks that produce them. The Goldman-Hodgkin-Katz
voltage equation(81) has also been used in cell membrane physiology to determine the
equilibrium potential across a cell’s membrane, where it takes into account all of the ions
that permeate through that membrane. The potentials, generated by ion flows and gradients,
can function as the gate signals to modulate the electrical output in FET devices (Figure 1b
and Ic). The sensitivity of a FET or how well the transistor can receive and amplify the gate
signal is usually defined as transconductance (G,,)(6,52,53,79}, which is inversely
proportional to the dimension (L) of the active device(6). This fact implies that the use of
nanoelectronics would have improved sensitivity compared to its bulk and planar
counterparts. As shown in the following sections, nanoFETs have shown to be able to record
electric potentials inside cells(31,67—69) and from the internal regions of synthetic
tissues(66), and because their performance does not depend on impedance, they can be made
much smaller than micropipettes and microelectrodes. Moreover, nanoFET arrays are better
suited for multiplexed measurements(67 68).

2.2. Chemical synthesis of nanoFETs

Three distinct classes of de novo design and synthesis have been used to yield nanoFETs
building blocks , covering structural motifs in one-dimension (1D), 2D and 3D (Figure 2).
The basic semiconductor nanowire structure (Figure 2a, I) consists of a uniform
composition, 1D structure with a diameter typically in the range of 3-500 nm. In the growth

Aanu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 4 of 25 PagelD 660

Tian and Lieber

 

Page 4

process, which builds upon earlier work showing vapor-liquid-solid (VLS) growth of
micrometer to millimeter diameter wires(82,83), the nanocluster catalyst (typically gold
nanoparticles) forms a liquid solution with nanowire reactant component(s), and when
supersaturated, acts as the nucleation site for crystallization and preferential 1D
growth(84,85). Other growth mechanisms, such as vapor-solid-solid (VSS) and vapor-solid
(VS)(15), can also be explored to yield high quality semiconductor nanowires. Within this
framework, it is straightforward to synthesize nanowires with different compositions, such
as groups III-V, IV and II-VI semiconductors(8 ,15,86,87), using the appropriate nanocluster
catalysts and growth temperatures/pressures. Additionally, nanowire structures in which the
composition, dopant and even growth mechanisms (e.g., VLS, VSS) are modulated along
axial(21,22,88—90) (Figure 2b) or radial directions(25,29,91)have also been widely
exploited. These axial and radial nanowire heterostructures provide a number of advantages
compared to homogeneous semiconductor nanowires, and they have proven exceptionally
powerful for a broad range of electronic, photonic and optoelectronic device
applications(16). For example, germanium/silicon core/shell nanowires have been
chemically synthesized for high mobility nanowire FETs due to quantum confinement of
carriers within the germanium core by the larger band-gap silicon sheli(S 92-95).

The second structural motif was recently demonstrated by an approach in which topological
centers are synthetically introduced in a controlled manner in linear 1D structures (Figure
2a, 11)(31,32). In this area, we demonstrated that iterative control over nucleation and growth
leads to kinked nanowires, in which the straight sections are separated by triangular joints
and where doping can be varied at these topologically defined points (Figure 2c). Moreover,
new work has shown that it is possible to control the stereochemistry of adjacent kinks in a
manner that allows the synthesis of increasingly complex two- and three-dimensional
structures akin to organic chemistry, thus opening up a great opportunity for the future in
terms of designed synthesis(31).

A third basic motif involves the synthesis of branched or tree-like nanowire structures
(Figure 2a, II1(24,26,96). To this end, we reported a rational, multistep approach toward the
general synthesis of 3D branched nanowire heterostructures(24). Single-crystalline
semiconductor, including groups IV, II-V, and 0-VI, and metal branches have been
selectively grown on core or core/shell nanowire backbones, with the composition,

morphology, and doping of core (core/shell) nanowires and branch nanowireswell controlled
during synthesis.

Although the first structural motif has been used most extensively as building blocks of
basic platforms, the second and third motifs have much higher level of structural and
functional complexity, and show great potential of bottom-up synthesis to yield increasingly
powerful functional building blocks for advanced platforms.

3. MULTIPLEXED EXTRACELLULAR ELECTRICAL RECORDING
3.1. Why nanoFETs for multiplexed extracellular recording

Natural and synthetic cellular assemblies are usually organized into 2D or 3D hierarchical
networks operating on spatial and temporal scales that span multiple orders of magnitude.
Advances in microfabrication of high-density passive multielectrode arrays (MEAs) and
active transistor arrays on silicon substrates enable direct electrical recording down to ca. 10
micrometer length scales, although it is important to recognize that signals recorded within
~100 pm are often correlated*-®, and moreover, it has been difficult to to resolve the cellular
signals at the single cell level. As mentioned above, simply reducing the size of individual
metal electrodes to achieve more localized detection is not viable due to corresponding

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript, available in PMC 2014 February 28.
Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 5 of 25 PagelD 661

Tian and Lieber Page 5

increases in their impedance’, which intrinsically limits the resolution of such passive
recording devices.

Silicon nanowire nanoFET arrays have several features that make them unique for high-
resolution multiplexed extracellular recording from cellular systems. First, previous studies
have shown that nanowire nanoFETs can exhibit ultra-high sensitivity detection of charged
biomolecules, including detection of single particles(53). Second, bottom-up fabrication of
nanoFETs yields devices that have nanoscale protrusions from the substrate surface(53,97).
This can reduce device to cell/tissue separation and promote enhanced cell-nanostructure
interaction and has resulted in high S/N extracellular recording of field potentials from
cultured cells and cardiac tissue with signals improved compared to planar FETs. Third, the
bottom-up approach also enables high-performance nanoFET fabrication on transparent,
flexible and stretchable substrates(34,38—40). The freedom to design device structures and
arrays on substrates adapted to specific biological applications also opens up new
possibilities for interfacing with living tissues, for example, bio-resorbable and implantable
devices(98-101). This freedom also allows other measurements or manipulations to be
performed in conjunction with nanoFET recordings, such as high-resolution optical imaging.
Fourth, the active junction area of typical nanoFETs, 0.01~0.1pm2, is much smaller and can
provide better spatial resolution of signals compared to MEA and planar FETs that are 10?
to 10° times larger in active area(41). Last, nanoFET detectors provide fast intrinsic
response time which is critical for high temporal resolution recordings(95,102).

3.2. Electrical interfacing with cultured neurons

An early example of multiplexed nanoFET recording layout consists of a neonatal rat
cortical neuron and four peripheral silicon nanoFETs that are arranged at the corners of a
rectangle, where polylysine patterning was used to promote axon and dendrites growth
across single nanoFETs(103) (Figure 3a). This multiplexed nanoFET/neurite hybrid was
used to study spike propagation with NW1 as a local input to elicit action potential spikes.
After stimulation with a biphasic pulse sequence, back propagation of the elicited action
potential was detected in the two dendrites crossing elements NW2 and NW3. The lack of
observed signal from NW4 demonstrates the absence of crosstalk in the hybrid device array,
and thus the capability for multiplexed subcellular resolution detection.

3.3. Recording from cardiomyocyte monolayers

We also carried out multiplexed measurements using the nanoFET arrays interfaced with
cultured embryonic chicken cardiomyocytes (Figure 3b)(33). The nanoFETs were patterned
in a linear array with an average spacing of 300 pm so that signal propagation within
cardiomyocyte monolayers could be characterized. Recording from multiple nanoFETs in
contact with spontaneously beating monolayer yielded very stable and high S/N (>10) field
potential spikes. In this experiment, the relative large signal magnitude confirmed that a
good junction is formed between each of the nanoFETs and PDMS/cell substrate.
Additionally, a cross-correlation method was used to determine robustly the time differences
between the signals recorded by the devices. The time shifts between devices and device
separations yielded propagation speeds of 0.07-0.21 m/s that are consistent with other
measurement on cardiomyocyte monolayers. The variation in propagation speeds in these
initial studies is not surprising given the monolayer inhomogeneity and suggests an
important future direction. We suggest that high-resolution multiplexed nanoFET recording
together with optical imaging will enable details of intercellular propagation to be
characterized for well-defined cellular structures.

 

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
 

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 6 of 25 PagelD 662

Tian and Lieber Page 6

3.4. Recording from tissues and organs

Finally, nanoFETs have been used to probe electrical activities from tissues and
organs(41,42). To this end, we have studied the activity patterns of layer I/II cells in the
piriform cortex of acute rat brain slices by stimulating different sets of axon fibers in the
lateral olfactory tract (LOT). In a representative experiment, eight devices within a four-by-
four 2D array oriented under the pyramidal cell layer of an acute slice were simultaneously
monitored following stimulation at eight different spots (2-4) in the LOT(41) (Figure 3c).
Strong stimulation of all axons fibers in the LOT yielded similar response by nanoFETs /—8
with clear population spike signals (postsynaptic activities) regardless of stimulation
positions. Reduced stimulation intensity was also used so that at each spot only a subgroup
of fibers was activated. Notably, visual inspection of 2D activity maps for each of the eight
stimulation positions demonstrates clearly how heterogeneous activity can be resolved
(Figure 3d), and thus define a complex functional connectivity in the piriform cortex.

3.5. Challenges and promises

Although great progress has been made in the extracellular electrical recordings using
nanowire nanoFETs, many challenges remain. For example, there is still a pressing need to
further enhance the nanoFET S/N so that very weak endogenous biological signals, with the
amplitude of ~ 100 V, can be readily resolved. We can potentially achieve this goal by (1)
new chemical design and synthesis of high mobility nanowire building blocks for nanoFET,
(2) nanoscale engineering of nanowire materials to reduce nanoFET noise by, for example,
thermal annealing and/or surface passivation.

It is also important to note that the high input impedance of the nanoFETs circumvents the
common challenges confronted by implanted microelectrodes, where gradual increases of
single terminal device impedance due to, for example, absorption of proteins, leads to
degraded S/N over time(41,104,105). This feature makes nanoFETs very promising for
multiplexed, in vivo chronic recordings. This is particularly true considering the facts that (i)
nanoscale device feature size allows integration of multiple nanoFETs on minimally
invasive and movable electrophysiological probes(68), (ii) bottom-up fabrication makes it
possible to choose biocompatible or even biodegradable materials as substrates to reduce
mechanical mismatch and to minimize inflammatory tissue response(31 ,66,68,98—101), and
(iii) the nanoscale topology could be arbitrarily designed de novo to promote better
attachment of single cells or even intracellular contacts. Therefore, nanoFETs should bring
many exciting opportunities to interfacing living tissue and organs with electronics for
biomedical applications (e.g., diagnostic devices for brain trauma and surgical tools for
cardiac therapy), and even new cybernetic biosystems for hybrid information processing.

4. INTRACELLULAR ELECTRICAL RECORDING
4.1. Why intracellular?

As the key cellular component, lipid membranes represent important structural and
protective elements of the cell that form a stable, self-healing, and virtually impenetrable
barrier to the ions and small molecules(106). Since these membranes have resistance (R) and
capacitance (C), the membrane RC circuit also behaves as an electrical barrier and would
attenuate and even distort the intracellular signals as they are detected by extracellular
sensors. More importantly, although cellular signal transduction often starts with an
extracellular signaling molecules activating a cell surface receptor, it is the subsequent
intracellular processing that eventually creates a cellular response. Deciphering of such
intracellular signal transmission and amplification processes is critical to the understanding
of cellular information flow and cell physiology. Therefore, it is highly desirable to deliver

 

Anns Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 7 of 25 PagelD 663

Tian and Lieber Page 7

nanoFETs into the cell and directly record intracellular electrical activities, which can
provide much more detailed understanding of the inner workings of cells..

4.2, Why nanoFETs for intracellular recording?

Although nanoFETs have been exploited for ultrasensitive detection of biological markers
and high-resolution extracellular recording from cells(53), localized and tunable intracellular
sensing and recording had not been demonstrated prior to our work because all FET and
nanoFET devices were created on planar substrates --- using the basic nanoFET platform.
Ideally, rather than force the cell to conform to the substrate, a movable and 3D nanoFET
with the necessary source (S) and drain (D) electrical connections could move into contact
with the cell and probe within the cell membrane. However, minimally invasive insertion of
ananoFET into the confined 3D space of single cells, or even 3D cellular networks, was still
a major challenge before year 2010 because the S and D typically dominated the overall
device size and defined a planar and rigid structure, regardless of whether the nanoFET was
on or suspended above a substrate. An advanced nanoFET platform that is designed
specifically for intracellular measurement is needed to meet this requirement(32,67-69).
Three distinct examples that we have recently introduced to address this central challenge
are shown schematically in Figure 4a, and include (1) kinked nanowire nanoFET, (2)
branched-intracellular nanotube nanoFET, and (3) active nanotube nanoFET devices.

Existing probes capable of intracellular sensing and recording include voltage-sensitive
optical dyes or proteins(107—110), and single-terminal glass or carbon microelectrodes as
mentioned briefly in prior section(70,72) (Figure 5). Voltage-sensitive dyes can readily be
used to interrogate action potentials with high spatial resolution, but they still have
limitations in terms of signal-to-noise (S/N) ratio, pharmacological side effects,
phototoxicity, and difficulty in differentiating single spikes(108). For electrical probes
(Figure 5), the single electrical connection facilitates design and mechanical insertion into
cells, but the requirement of direct ionic and/or electrical junctions between probe tips and
cytosol also introduce several limitations. First, the tip size of these probes (~0.2 to 5 ym) is
a compromise between being small enough (<5 ym) to penetrate or rupture the cell
membrane with minimum damage and large enough (>0.2 pm) to yield a junction
impedance that is sufficiently low so that small cellular signals can be discerned from
thermal noise. Second, direct exposure of intracellular species to extraneous probe surfaces
or electrolytes in probe lumen, especially for larger glass micropipettes, might induce
irreversible changes to cells and, thus, prevent long-term and noninvasive cellular
recordings. Finally, these probe techniques are intrinsically passive and are not capable of
built-in signal processing and facile integration with other circuitries, especially given the
emerging need to enable a cell-machine communication(1 11-114).

NanoFETs can function in a sub—10-nm-size regime(2). In principle, their exceptionally
smal] size enables them to function as mechanically noninvasive probes capable of entering
cells through endocytic pathways, as can occur with nanoparticles(115~118). Moreover,
when interfacing with cells, nanoFETs process input/output information without the need for
direct exchange with cellular ions; thus, the issues of interfacial impedance and biochemical
invasiveness to cells can be ignored or minimized (Figure 5). In addition, because signals
are transduced by change in field/potential at well-isolated surfaces, nanoFETs can detect
cellular potential, as well as biological macromolecules, and could be integrated for
potential multiplexed intracellular measurements. Until recently, these advantages could not
be exploited, although our recent work(31,67-69) (Figure 4a) has now shown three solutions
that open up these exciting opportunities.

 

 

Anau Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 8 of 25 PagelD 664

ros Tian and Lieber Page 8

4.3. Designs and implementation of intracellular nanoFET probes

In 2010, the first nanoFET intracellular probes were designed and chemically synthesized
without lithography to encode a~ 100 nm FET device at the apex of a kinked nanowire(31)
(Figure 4a,b). This was achieved through control over cis-/trans- conformations and
modulation doping during the silicon nanowire synthesis(3 1,32). Subsequently, the free
arms of such kinked nanowires were electrically contacted to free-standing and flexible
electrodes. Electrical characterization of the 3D nanowire probes showed they were robust to
mechanical deformation, recorded solution pH changes with high-resolution, and, when
modified with phospholipid bilayers, recorded the intracellular potential of single cells.
Significantly, electrical recordings of spontaneously beating cardiomyocytes demonstrated
that the 3D nanoFET probes continuously monitored extra- to intracellular signals during
cellular uptake for the first time. The nanometer size, biomimetic surface coating, and
flexible 3D device geometry render these active semiconductor nanoprobes a new and
powerful tool for intracellular electrophysiology.

The kinked nanoFET based intracellular recording represents the first example of interfacing
semiconductor devices with cells intracellularly, but the kink configuration and device
design also place certain limits on the probe size and the potential for multiplexing. To
address these issues, we reported a new device platform in which a branched SiO2 nanotube
was synthetically integrated on top of a nanoFET (BIT-FET)(67)(Figure 4a,c). This
branched nanotube penetrated the cell membrane, bringing the cell cytosol into contact with
the extracellular FET, thus allowing intracellular recording of transmembrane potential.
Studies of cardiomyocyte cells demonstrated that when phospholipid-modified BIT-FETs
are brought close to cells, the nanotubes spontaneously penetrate the cell membrane and
yield full-amplitude intracellular action potentials, thus showing that a stable and tight seal
forms between the nanotube and cell membrane. Significantly, we also showed that multiple
BIT-FETs can be used for multiplexed intracellular electrical recordings from both single
cells and networks of cells.

Recently, we also demonstrated a conceptually new and practically simple nanoFET probe
that consists of a single semiconductor nanotube(68)(Figure 4a,d). The fabrication of the
active nanotube transistor (ANTT) intracellular probe involves the fabrication of S/D
contacts to one end of a silicon or other semiconductor nanotube, and electrical isolation of
these S/D contacts from surrounding medium. Then the solution filling the interior of the
nanotube can gate the transistor and the variation of interior electrochemical potential is
recorded as a change in device conductance. In experiments, the free end of ANTT probes
were inserted into cardiomyocyte cells, and the time-dependent changes associated with
action potential spikes were recorded by this nanoFET probe. As expected, if a similarly
configured solid nanowire nanoFET was inserted into the cell, no signal was observed since
it would not be possible to “gate” the nanoFET. Finally, the straightforward fabrication of
ANTT devices was exploited to prepare multiple ANTTs at the end of single probes, which
enabled multiplexed recording of full-amplitude intracellular action potentials from single
cells, and multiplexed arrays of single ANTT device probes (Figure 4d).

4.4. Challenges and promises

Despite these advances, additional work remains to advance further the nanoFET-based
intracellular measurement techniques (Figure 5). For example, the S/N is, at current stage,
not better than that from glass micropipette recordings although spatial resolution is much
higher. The current designs of nanoFETs only enable potential recordings, but measurement
of ionic currents is also possible if other signal transduction mechanisms are combined with
nanoFET. Moreover, the capability for cell stimulation in addition to recording is still
lacking. Nevertheless, we believe that the advantages of the nanoFET intracellular probes

 

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 9 of 25 PagelD 665

Tian and Lieber

Page 9

already demonstrated in our work, including the capability to realize sub-10 nm probes, ease
of operations (¢.g., there is no need to compensate/calibrate the probe junction potential and
capacitance, etc.), the biomimetic cellular entrance, minimal mechanical and biochemical
invasiveness, and the potential for large-scale, high-density, multiplexed recording, make
them very attractive new measurement tools that will extend substantially the scope of
fundamental and applied electrophysiology studies to regimes hard to access by current
methods. For example, an exciting future application of these nanoFET probes will be
measuring membrane potentials directly from cellular organelles, a Holy Grail in
intracellular electrophysiology.

5. NANOELECTRONICS INNERVATED SYNTHETIC TISSUES

The development of synthetic 3D macroporous biomaterials as extracellular matrices
(ECMs) represents a key area because (i) functionalized 3D biomaterials allow for studies of
cell/tissue development in the presence of spatiotemporal biochemical stimulants(119,120),
and (ii) the understanding of pharmacological response of cells within synthetic tissues(121-
123) is expected to provide a more robust link to i vivo disease treatment than that from 2D
cell cultures. Advancing further such biomaterials requires capabilities for monitoring cells
throughout the 3D microenvironment. While electrical sensors are attractive tools, it has not
been possible to integrate such elements with porous 3D scaffolds for localized real-time
monitoring of cellular activities and physicochemical changes.

Recent efforts in coupling electronics and tissues have focused on flexible, stretchable
planar arrays that conform to tissue surfaces(10,42,53,98—-101), or implantable
microfabricated probes(124). These approaches have been used to probe electrical activities
near surfaces of the heart, brain and skin, and they have shown translational potential.
However, these new electronic tools are currently limited in merging electronics with tissues
throughout 3D space while minimizing tissue disruption, because of the 2D support
structures and the electronic sensors are generally much larger scale than the extracellular
matrix (ECM) and cells. Our studies using nanoFETs have shown that electronic devices
with nanoscopic features were able detect extra- and intracellular potentials from single cells
but had also been limited to surface or near surface recording from tissue and organs(42,53).
Merging electronics seamlessly throughout tissues (Figure 6a) had remained a major
challenge. To address this challenge we recently set-forth the key constraints(66) include:
(1) The electronic structures must be macroporous, not planar, to enable 3D interpenetration
with biomaterials; (2) the electronic network should have nanometer to micrometer scale
features comparable to biomaterial scaffolds; and (3) the electronic network must have 3D
interconnectivity and mechanical properties similar to biomaterials (Figure 6b).

5.1. A new concept of merging electronics with cellular systems

 

Our fundamentally new approach integrates nancelectronics into tissues in 3D, and the
integrative synthetic approach involved stepwise incorporation of biomimetic and biological
elements into nanoelectronic networks across nanometer to centimeter size scales(66)
(Figure 6a). First, chemically synthesized kinked or uniform silicon nanowires were
registered and electrically connected to yield FETs (step A, Figure 6a), forming the
nanoelectronic sensor elements for hybrid biomaterials. Second, individual nanoFET devices
were arranged and integrated into free-standing macroporous scaffolds (step B, Figure 6a),
termed ‘nanoelectronic scaffolds’ (nanoES). The nanoES were tailored to be 3D, to have
nanometer to micrometer features with high (>99 %) porosity, and to be highly flexible and
biocompatible. NanoES could also be hybridized with biodegradable synthetic ECMs to
enable suitable cellular microenvironments prior to tissue culture. Finally, cells were
cultured inside nanoES or hybrid nanoES (step C, Figure 6a), with subsequent generation of
biological species and the merging of cells with nanoelectronics in 3D. The entire

Annu Rev Anal Chem (Pato Alto Calif). Author manuscript; available in PMC 2014 February 28.
Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 10 of 25 PagelD 666

Tian and Lieber Page 10

biomimetic process make a natural transition from electronic to biological systems by
integrating the third component, nanoES, into the synthetic tissues (Figure 6c). Metal-
electrode or carbon nanotube/nanofiber based passive detectors are not considered in our

‘ work because impedance limitations (/.e., signal/noise and temporal resolution degrade as
the area of the metal or carbon electrodes is decreased) make it difficult to reduce the size of
individual electrodes to the subcellular level, a size regime necessary to achieve noninvasive
3D interface of electronics with cells in tissue.

5.2. Designs and preparation of synthetic tissues

In our experiments, we have designed two types of 3D macroporous nanoES (reticular- and
mesh- nanoES) to mimic the structure of natural tissue scaffolds (Figure 7)(66). These
nanoES were formed by self-organization of coplanar reticular networks with built-in strain
(Figure 7a) and by manual manipulation of 2D mesh matrices (Figure 7b). We showed that
nanoES exhibited robust electronic properties and could be used alone or seamlessly merged
with other biomaterials as biocompatible extracellular scaffolds for efficient 3D culture of
neurons, cardiomyocytes and smooth muscle cells (Figure 7c,d). Significantly, we have
demonstrated multiplexed electrical recordings of extracellular field potentials from 3D
nanoelectronic innervated cardiac patches, including the effects of drugs (Figure 7e,f). The
results suggested the feasibility of continuous electrical monitoring of engineered tissue in
3D for in vitro therapeutic assays. Finally, we have used 3D distributed nancelectronic
devices for simultaneous monitoring of pH inside and outside an engineered tubular vascular
construct that was developed from the nanoelectronic scaffold, suggesting the potential of a
multifunctional prosthetics.

5.3. Challenges and promises

These results open up a new field whereby nanoelectronics are merged with biological
systems in 3D, and as in any nascent area opportunities and challenges abound. For
example, the sensing capabilities could be broadened to address various disease states, in
vitro (organ-on-a-chip) or i vivo(125) by exploiting the diverse nanowire building blocks
available from designed synthesis. Cell or tissue interactions with nanoES could be fine-
tuned by modification with cell growth determinants(121). NanoES could be enhanced to
provide electrical and mechanical stimulation to enhance cell culture; in vivo these
properties could provide functionalities such as pacing, and moduli that match those of host
tissues. Long-term in vivo biocompatibility of nanoES should be studied. One can envision
nanoES-based tissues that are hard-wired to provide closed-loop systems that sense and
treat, that enable telemetric monitoring of physiological processes, or that provide
connections between engineered constructs with the host nervous system.

6. WHAT’S NEXT?

The challenges associated with nanotechnology applications in biomedical sciences are
numerous, but the impact on understanding how the cardiac or nervous systems work, how
they fails in disease and how we can intervene at a nanoscopic or even a molecular level is
significant. For example, neural developmental factors, such as the cadherins, laminins and
bone morphometric protein families, as well as their receptors, could be manipulated in new
ways(126). The bottom-up nanowire nanotechnology offers the capacity to explore the
functional specificity of these molecules by incorporating them into pre-defined locations in
nanowire devices to have highly targeted effects towards single cells.

The merging of nanoelectronics or nanoscience in general with the entire fields of synthetic
biology and/or system biology(46,47) is also tempting and could be highly rewarding. This
would be one of the next big leaps in materials sciences and biological sciences. It is

 

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
jduiosnueyy JoyINY Wd-HIN }duosnueyy JOUINY Vd-HIN

jduosnuey Jouiny Wd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 11 of 25 PagelD 667

Tian and Lieber Page 11

especially true given that there’s a whole toolbox of nanoelectronic and nanophotonic
devices that one can think about building into cellular circuitry and merging them with
biological information processing systems, and the fact that we have already achieved the
intracellular interrogation(31) and the 3D electrical innervation of tissues(66) with
semiconductor nanoelectronics!

Acknowledgments

B. T. acknowledges support from the University of Chicago and NSF MRSEC. C.MLL. acknowledges support from
a NIH Director's Pioneer Award and a McKnight Foundation Technological Innovations in Neurosciences Award.

LITERATURE CITED

1, http://nano.gov/sites/default/files/pub_resource/nni_siginit_nanoelectronies_jul_2010.pdf
2. Ieong M, Doris B, Kedzierski J, Rim K, Yang M. Silicon device scaling to the sub-10-nm regime.
Science (New York, N.Y.). 2004; 306:2057—2060.

3, Lieber CM. Semiconductor nanowires: A platform for nanoscience and nanotechnology. Mrs
Bulletin. 2011; 36:1052-1063. [PubMed: 22707850]

4, Lu W, Lieber CM. Semiconductor nanowires. Journal of Physics D-Applied Physics. 2006;
39:R387-R406.

5. Lu W, Lieber CM. Nanoelectronics from the bottom up. Nature Materials. 2007; 6:841—850.

6. Lu W, Xie P, Lieber CM. Nanowire Transistor Performance Limits and Applications. Ieee
Transactions on Electron Devices. 2008; 55:2859-2876.

7. Cui Y, Lieber CM. Functional nanoscale electronic devices assembled using silicon nanowire
building blocks. Science. 2001; 291:851—853. [PubMed: 11157160]

8. Duan XF, Huang Y, Cui Y, Wang JF, Lieber CM. Indium phosphide nanowires as building blocks
for nanoscale electronic and optoelectronic devices. Nature. 2001; 409:66-69. [PubMed: 11343112]

9. Friedman RS, McAlpine MC, Ricketts DS, Ham D, Lieber CM. High-speed integrated nanowire
circuits. Nature. 2005; 434:1085. [PubMed: 15858562]

10. Rogers JA, Lagally MG, Nuzzo RG. Synthesis, assembly and applications of semiconductor
nanomembranes. Nature. 2011; 477:45—53. [PubMed: 21886156]

11. Sun Y, Rogers JA. Inorganic semiconductors for flexible electronics. Advanced Materials. 2007;
19:1897-1916.

12. Yan H, Choe HS, Nam SW, Hu YJ, Das S, et al. Programmable nanowire circuits for
nanoprocessors. Nature. 2011; 470:240-244, [PubMed: 21307937]

13. Choi, CL.; Alivisatos, AP. From Artificial Atoms to Nanocrystal Molecules: Preparation and
Properties of More Complex Nanostructures. In: Leone, SR.; Cremer, PS.; Groves, JT.; Johnson,
MA.; Richmond, G., editors. Annual Review of Physical Chemistry. Vol. Vol 61.2010. p.
369-389.

14, Yin Y, Alivisatos AP. Colloidal nanocrystal synthesis and the organic-inorganic interface. Nature.
2005; 437:664-670. [PubMed: 16193041]

15. Law M, Goldberger J, Yang PD. Semiconductor nanowires and nanotubes. Annual Review of
Materials Research. 2004; 34:83-122.

16. Li Y, Qian F, Xiang J, Lieber CM. Nanowire electronic and optoelectronic devices. Materials
Today. 2006; 9: 18-27.

17. Bonaccorso F, Sun Z, Hasan T, Ferrari AC. Graphene photonics and optoelectronics. Nature
Photonics. 2010; 4:61 1-622.

18. Geim AK. Graphene: Status and Prospects. Science. 2009; 324: 1530-1534. (PubMed: 19541989]

19. Kim K, Choi JY, Kim T, Cho SH, Chung HJ. A role for graphene in silicon-based semiconductor
devices. Nature. 2011; 479:338-344. [PubMed: 22094694]

20. Schwierz F. Graphene transistors. Nature Nanotechnology. 2010; 5:487-496,

21. Bjork MT, Ohlsson BJ, Sass T, Persson AI, Thelander C, et al. One-dimensional heterostructures
in semiconductor nanowhiskers. Applied Physics Letters. 2002; 80:1058—1060.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
jduosnueyy JouINY Wd-HIN

Jduosnueyy 1oyIny Yd-HIN

yduosnueyy Jouiny Wd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 12 of 25 PagelD 668

Tian and Lieber

22.

23.

24.

25.

26.

27.

28.

29.

30.

3

32.

33.

34.

35.

36.

38.

39.

4

Page 12

Gudiksen MS, Lauhon LJ, Wang J, Smith DC, Lieber CM. Growth of nanowire superlattice
structures for nanoscale photonics and electronics. Nature. 2002; 415:617-620. [PubMed:
11832939]

Yang C, Zhong ZH, Lieber CM. Encoding electronic properties by synthesis of axial modulation-
doped silicon nanowires. Science. 2005; 310:1304—1307. [PubMed: 16311329]

Jiang XC, Tian BZ, Xiang J, Qian F, Zheng GF, et al. Rational growth of branched nanowire
heterostructures with synthetically encoded properties and function. Proceedings of the National
Academy of Sciences of the United States of America. 2011; 108:12212—12216. [PubMed:
21730174]

Lauhon LJ, Gudiksen MS, Wang CL, Lieber CM. Epitaxial core-shell and core-multishell
nanowire heterostructures. Nature. 2002; 420:57-61 . [PubMed: 12422212]

Dick KA, Deppert K, Larsson MW, Martensson T, Seifert W, et al. Synthesis of branched
‘nanotrees’ by controlled seeding of multiple branching events, Nature Materials. 2004; 3:380—
384,

Algra RE, Verheijen MA, Borgstrom MT, Feiner LF, Immink G, et al, Twinning superlattices in
indium phosphide nanowires. Nature. 2008; 456:369-372. [PubMed: 19020617]

Caroff P, Dick KA, Johansson J, Messing ME, Deppert K, Samuelson L. Controlled polytypic and
twin-plane superlattices in IIJ-V nanowires. Nature Nanotechnology. 2009; 4:50-S5,

Tian BZ, Zheng XL, Kempa TJ, Fang Y, Yu NF, et al. Coaxial silicon nanowires as solar cells and
nanoelectronic power sources. Nature. 2007; 449:U885—U8838.

Schwarz KW, Tersoff J, Kodambaka S, Chou YC, Ross FM. Geometrical Frustration in Nanowire
Growth. Physical Review Letters, 2011; 107

. Tian BZ, Cohen-Karni T, Qing Q, Duan XJ, Xie P, Lieber CM. Three-Dimensional, Flexible

Nanoscale Field-Effect Transistors as Localized Bioprobes. Science. 2010; 329:830-834.
[PubMed: 20705858]

Tian BZ, Xie P, Kempa TJ, Bell DC, Lieber CM. Single-crystalline kinked semiconductor
nanowire superstructures, Nature Nanotechnology. 2009; 4:824-829.

Cohen-Karni T, Timko BP, Weiss LE, Lieber CM. Flexible electrical recording from cells using
nanowire transistor arrays. Proceedings of the National Academy of Sciences of the United States
of America. 2009; 106:7309-7313. [PubMed: 19365078]

Fan Z, Ho JC, Jacobson ZA, Razavi H, Javey A. Large-scale, heterogeneous integration of
nanowire arrays for image sensor circuitry. Proceedings of the National Academy of Sciences of
the United States of America. 2008; 105:11066—11070. [PubMed: 18685094]

Fan Z, Ho JC, Takahashi T, Yerushalmi R, Takei K, et al. Toward the Development of Printable
Nanowire Electronics and Sensors. Advanced Materials. 2009; 21:3730-—3743.

Goldberger J, Hochbaum AI, Fan R, Yang P. Silicon vertically integrated nanowire field effect
transistors. Nano Letters. 2006; 6:973-977.

. Javey A, Nam S, Friedman RS, Yan H, Lieber CM. Layer-by-layer assembly of nanowires for

three-dimensional, multifunctional electronics. Nano Letters. 2007; 7:773-777. [PubMed:
17266383]

McAlpine MC, Friedman RS, Jin S, Lin KH, Wang WU, Lieber CM. High-performance nanowire
electronics and photonics on glass and plastic substrates. Nano Letters. 2003; 3:1531—-1535.
McAlpine MC, Friedman RS, Lieber CM. High-performance nanowire electronics and photonics
and nanoscale patterning on flexible plastic substrates. Proceedings of the Ieee. 2005; 93:1357—
1363.

. Nam 8, Jiang XC, Xiong QH, Ham D, Lieber CM. Vertically integrated, three-dimensional

nanowire complementary metal-oxide-semiconductor circuits. Proceedings of the National
Academy of Sciences of the United States of America. 2009; 106:21035—21038. [PubMed:
19940239]

. Qing Q, Pal SK, Tian B, Duan X, Timko BP, et al. Nanowire transistor arrays for mapping neural

circuits in acute brain slices. Proceedings of the National Academy of Sciences of the United
States of America. 2010; 107:1882-1887. [PubMed: 20133836]

Aanu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
jduosnuey Jouny Vd-HIN duosnuey JOUINY Vd-HIN

jduosnuey| Joyiny Vd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 13 of 25 PagelD 669

Tian and Lieber

Page 13

42. Timko BP, Cohen-Karni T, Yu GH, Qing Q, Tian BZ, Lieber CM. Electrical Recording from

43.

45.

46.

47.

48.

49.

50.

31.

52.

53.

54.

55.

56.

aT.

58,

59

6

62.

63,

64.

Hearts with Flexible Nanowire Device Arrays. Nano Letters. 2009; 9:914—-918. [PubMed:
19170614]

Whang D, Jin S, Wu Y, Lieber CM. Large-scale hierarchical organization of nanowire arrays for
integrated nanosystems. Nano Letters. 2003; 3:1255-1259.

. Yu GH, Cao AY, Lieber CM. Large-area blown bubble films of aligned nanowires and carbon

nanotubes. Nature Nanotechnology. 2007; 2:372-377.

Yu GH, Li XL, Lieber CM, Cao AY. Nanomaterial-incorporated blown bubble films for large-
area, aligned nanostructures. Journal of Materials Chemistry. 2008; 18:728-734.

Nandagopal N, Elowitz MB. Synthetic Biology: Integrated Gene Circuits. Science. 2011;
333:1244—1248. [PubMed: 21885772]

Ruder WC, Lu T, Collins JJ. Synthetic Biology Moving into the Clinic. Science. 2011; 333:1248-
1252. [PubMed: 21885773]

Slusarezyk AL, Lin A, Weiss R. Foundations for the design and implementation of synthetic
genetic circuits. Nature Reviews Genetics. 2012; 13:406-420.

Weber W, Fussenegger M. Emerging biomedical applications of synthetic biology. Nature
Reviews Genetics. 2012; 13:21—35.

Khalil AS, Collins JJ. Synthetic biology: applications come of age. Nature Reviews Genetics.
2010; 11:367-379.

Mukherji S, van Oudenaarden A. Synthetic biology: understanding biological design from
synthetic circuits. Nature Reviews Genetics. 2009; 10:859-871.

Patolsky F, Timko BP, Zheng G, Lieber CM. Nanowire-based nanoelectronic devices in the life
sciences. Mrs Bulletin, 2007; 32:142-149.

Timko BP, Cohen-Karni T, Qing Q, Tian BZ, Lieber CM. Design and Implementation of
Functional Nanoelectronic Interfaces With Biomolecules, Cells, and Tissue Using Nanowire
Device Arrays. Ieee Transactions on Nanotechnology. 2010; 9:269-280. [PubMed: 21785576]
Fan ZY, Razavi H, Do JW, Moriwaki A, Ergen O, et al. Three-dimensional nanopillar-array
photovoltaics on low-cost and flexible substrates. Nature Materials, 2009; 8:648-653.

Boettcher SW, Spurgeon JM, Putnam MC, Warren EL, Turner-Evans DB, et al. Energy-
Conversion Properties of Vapor-Liquid-Solid-Grown Silicon Wire-Array Photocathodes. Science.
2010; 327:185-187. [PubMed: 20056886]

Kelzenberg MD, Boettcher SW, Petykiewicz JA, Turner-Evans DB, Putnam MC, et al. Enhanced
absorption and carrier collection in Si wire arrays for photovoltaic applications. Nature Materials.
2010; 9:239-244.

Garnett E, Yang PD. Light Trapping in Silicon Nanowire Solar Cells. Nano Letters. 2010;
10:1082-1087. [PubMed: 20108969]

Qin Y, Wang XD, Wang ZL. Microfibre-nanowire hybrid structure for energy scavenging. Nature.
2008; 451:U809-U805.

. Xu S, Qin Y, Xu C, Wei YG, Yang RS, Wang ZL. Self-powered nanowire devices. Nature

Nanotechnology. 2010; 5:366-373.

. Wang XD, Song JH, Liu J, Wang ZL. Direct-current nanogenerator driven by ultrasonic waves.

Science. 2007; 316:102—105. [PubMed: 17412957]

. Wang ZL, Song JH. Piezoelectric nanogenerators based on zinc oxide nanowire arrays. Science.

2006; 312:242-246. [PubMed: 16614215]

Kim W, Ng JK, Kunitake ME, Conklin BR, Yang PD. Interfacing silicon nanowires with
mammalian cells. Journal of the American Chemical Society. 2007; 129:7228. + [PubMed:
17516647]

Chevrier N, Mertins P, Artyomov MN, Shalek AK, Iannacone M, et al. Systematic Discovery of
TLR Signaling Components Delineates Viral-Sensing Circuits. Cell. 2011; 147:853-867.
[PubMed: 22078882]

Shalek AK, Robinson JT, Karp ES, Lee JS, Ahn DR, et al. Vertical silicon nanowires as a
universal platform for delivering biomolecules into living cells. Proceedings of the National

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
jduasnuey JouINY VWd-HIN

}duosnuey Joulny Vd-HIN

\diosnueyy s0uINY Wd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 14 of 25 PagelD 670

Tian and Lieber

65,

Page 14

Academy of Sciences of the United States of America. 2010; 107:1870-1875. [PubMed:
20080678]

Xie C, Hanson L, Cui Y, Cui BX. Vertical nanopillars for highly localized fluorescence imaging.
Proceedings of the National Academy of Sciences of the United States of America. 2011;
108:3894—-3899. [PubMed: 21368157]

66. Tian, BZ.; Liu, J.; Dvir, T.; Jin, LH.; Tsui, JH., et al. Nature Materials. 2012. Macroporous

67.

68.

69.

70,

7

72.

ie

74.

75.

76.

77.

78.

79.
80.

8

82.
83.

84.

85.

86.

87.

nanowire nanoelectronic scaffolds for synthetic tissues. published online:26 August 20121
Duan XJ, Gao RX, Xie P, Cohen-Karni T, Qing Q, et al. Intracellular recordings of action
potentials by an extracellular nanoscale field-effect transistor, Nature Nanotechnology. 2012;
7:174-179,

Gao RX, Strehle S, Tian BZ, Cohen-Karni T, Xie P, et al. Outside Looking In: Nanotube
Transistor Intracellular Sensors. Nano Letters. 2012; 12:3329-3333. [PubMed: 22583370]
Jiang Z, Qing Q, Xie P, Gao RX, Lieber CM. Kinked p-n Junction Nanowire Probes for High
Spatial Resolution Sensing and Intracellular Recording. Nano Letters. 2012; 12:1711-1716.
[PubMed: 22309132]

Sakmann B, Neher E. Patch clamp techniques for studying ionic channels in excitable-membranes.
Annual Review of Physiology. 1984; 46:455-472.

. Robinson JT, Jorgolli M, Shalek AK, Yoon MH, Gertner RS, Park H. Vertical nanowire electrode

arrays as a scalable platform for intracellular interfacing to neuronal circuits. Nature
Nanotechnology. 2012; 7:180-184.

Ewing AG, Strein TG, Lau YY. Analytical chemistry in microenvironments-single nerve cells.
Accounts of Chemical Research. 1992; 25:440-447.

Schrlau MG, Dun NJ, Bau HH. Cell Electrophysiology with Carbon Nanopipettes. Acs Nano.
2009; 3:563-568. [PubMed: 19309170]

Xie C, Lin ZL, Hanson L, Cui Y, Cui BX. Intracellular recording of action potentials by nanopillar
electroporation. Nature Nanotechnology. 2012; 7:185-190.

Bohn PW. Nanoscale Control and Manipulation of Molecular Transport in Chemical Analysis. In
Annual Review of Analytical Chemistry. 2009:279-296.

Henstridge MC, Compton RG. Mass Transport to micro- and nanoelectrodes and their arrays: a
review. Chemical Record, 2012; 12:63—71. [PubMed: 22144415]

Walsh DA, Lovelock KRJ, Licence P. Ultramicroelectrode voltammetry and scanning
electrochemical microscopy in room-temperature ionic liquid electrolytes. Chemical Society
Reviews. 2010; 39:4185-4194. [PubMed: 20835469]

Yeh JI, Shi HB. Nanoelectrodes for biological measurements. Wiley Interdisciplinary Reviews-
Nanomedicine and Nanobiotechnology. 2010; 2:176-188, [PubMed: 20073052]

Sze, SM. Physics of semiconductor devices. 2 edition. Wiley-Interscience; 1981. p. 880

Buzsaki G, Anastassiou CA, Koch C. The origin of extracellular fields and currents - EEG, ECoG,
LFP and spikes. Nature Reviews Neuroscience. 2012; 13:407—420.

. Plonsey, R.; Barr, RC. Bioelectricity-a quantitative approach. 2 edition. Kluwer academic/Plenum

publishers; 2000.

Givargizov EI. Fundamental aspects of VLS growth. Journal of Crystal Growth. 1975; 31:20-30.
Wagner RS, Ellis WC. Vapor-liquid-solid mechanism of single crystal growth. Applied Physics
Letters. 1964; 4:89. -&.

Cui Y, Lauhon LJ, Gudiksen MS, Wang JF, Lieber CM. Diameter-controlled synthesis of single-
crystal silicon nanowires. Applied Physics Letters. 2001; 78:2214—2216.

Morales AM, Lieber CM. A laser ablation method for the synthesis of crystalline semiconductor
nanowires. Science. 1998; 279:208-211. [PubMed: 9422689]

Duan XF, Lieber CM. General synthesis of compound semiconductor nanowires. Advanced
Materials. 2000; 12:298-302.

Duan XF, Lieber CM. Laser-assisted catalytic growth of single crystal GaN nanowires. Journal of
the American Chemical Society. 2000; 122:188-189.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
Jduosnuey, JouINY Vd-HIN ydosnuey JouIny Vd-HIN

jduosnueyy Joyiny Vd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 15 of 25 PagelD 671

Tian and Lieber

88.

89.

91.

92.

93,

94,

95.

96,

97.

98.

99,

Page 15

Cohen-Karni T, Casanova D, Cahoon JF, Qing Q, Bell DC, Lieber CM. Synthetically Encoded
Ultrashort-Channel Nanowire Transistors for Fast, Pointlike Cellular Signal Detection. Nano
Letters. 2012; 12:2639-2644. [PubMed: 22468846]

Lieber CM. Nanowire superlattices. Nano Letters. 2002; 2:81-82.

. Wu YY, Fan R, Yang PD. Block-by-block growth of single-crystalline Si/SiGe superlattice

nanowires. Nano Letters. 2002; 2:83-86.

Qian F, Gradecak S, Li Y, Wen CY, Lieber CM. Core/multishell nanowire heterostructures as
multicolor, high-efficiency light-emitting diodes. Nano Letters. 2005; 5:2287-2291. [PubMed:
16277469]

Hu YJ, Churchill HOH, Reilly DJ, Xiang J, Lieber CM, Marcus CM. A Ge/Si heterostructure
nanowire-based double quantum dot with integrated charge sensor. Nature Nanotechnology. 2007;
2:622-625,

Hu YJ, Kuemmeth F, Lieber CM, Marcus CM. Hole spin relaxation in Ge-Si core-shell nanowire
qubits. Nature Nanotechnology. 2012; 7:47—50.

Lu W, Xiang J, Timko BP, Wu Y, Lieber CM. One-dimensional hole gas in germanium/silicon
nanowire heterostructures. Proceedings of the National Academy of Sciences of the United States
of America. 2005; 102:10046-10051. [PubMed: 16006507]

Xiang J, Lu W, Hu YJ, Wu Y, Yan H, Lieber CM. Ge/Si nanowire heterostructures as high-
performance field-effect transistors. Nature. 2006; 441:489-493. [PubMed: 16724062]

Wang D, Qian F, Yang C, Zhong ZH, Lieber CM. Rational growth of branched and hyperbranched
nanowire structures. Nano Letters. 2004; 4:871-874.

Zhou X, Moran-Mirabal JM, Craighead HG, McEuen PL. Supported lipid bilayer/carbon nanotube
hybrids. Nature Nanotechnology. 2007; 2:185-190.

Kim D-H, Lu N, Ghaffari R, Kim Y-S, Lee SP, et al. Materials for multifunctional balloon
catheters with capabilities in cardiac electrophysiological mapping and ablation therapy. Nature
Materials. 2011; 10:316-323.

Viventi J, Kim D-H, Moss JD, Kim Y-S, Blanco JA, et al. A Conformal, Bio-Interfaced Class of
Silicon Electronics for Mapping Cardiac Electrophysiology. Science Translational Medicine.
2010; 2

100. Viventi J, Kim D-H, Vigeland L, Frechette ES, Blanco JA, et al. Flexible, foldable, actively

101.

multiplexed, high-density electrode array for mapping brain activity in vivo. Nature
Neuroscience. 2011; 14:U1599-U1138.

Kim DH, Viventi J, Amsden JJ, Xiao JL, Vigeland L, et al. Dissolvable films of silk fibroin for
ultrathin conformal bio-integrated electronics. Nature Materials. 2010; 9:511-517.

102. Hu YJ, Xiang J, Liang GC, Yan H, Lieber CM. Sub-100 nanometer channel length Ge/Si

nanowire transistors with potential for 2 THz switching speed. Nano Letters. 2008; 8:925-930.
(PubMed: 18251518]

103. Patolsky F, Timko BP, Yu GH, Fang Y, Greytak AB, et al. Detection, stimulation, and inhibition

of neuronal signals with high-density nanowire transistor arrays. Science. 2006; 313:1100-1104.
(PubMed: 16931757]

104. Mercanzini A, Colin P, Bensadoun JC, Bertsch A, Renaud P. In Vivo Electrical Impedance

Spectroscopy of Tissue Reaction to Microelectrode Arraysl. Ieee Transactions on Biomedical
Engineering. 2009; 56:1909-1918. [PubMed: 19362904]

105. Patrick E, Orazem ME, Sanchez JC, Nishida T. Corrosion of tungsten microelectrodes used in

neural recording applications. Journal of Neuroscience Methods. 2011; 198:158-171. [PubMed:
21470563]

106. Chernomordik LV, Kozlov MM. Mechanics of membrane fusion. Nature Structural & Molecular

Biology. 2008; 15:675-683.

107. Kauer JS, White J. Imaging and coding in the olfactory system. Annual Review of Neuroscience.

2001; 24:963-979.

108. Grinvald A, Hildesheim R. VSDI: A new era in functional imaging of cortical dynamics. Nature

Reviews Neuroscience. 2004; 5:874-885.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
}diosnueyy oyIny Wd-HIN duosnueyy Jouiny Yd-HIN

jduosnuey JouINY Vd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 16 of 25 PagelD 672

Tian and Lieber

109.

110.

111.

112.

113.

114.

115

117.

118.

119.

120.

121.

122.

123.

124,

125,

126.

Page 16

Kralj JM, Douglass AD, Hochbaum DR, Maclaurin D, Cohen AE. Optical recording of action
potentials in mammalian neurons using a microbial rhodopsin. Nature Methods. 2012; 9:U90—
U130.

Kralj JM, Hochbaum DR, Douglass AD, Cohen AE. Electrical Spiking in Escherichia coli Probed
with a Fluorescent Voltage-Indicating Protein. Science. 2011; 333:345-348. [PubMed:
21764748]

Hochberg LR, Bacher D, Jarosiewicz B, Masse NY, Simeral JD, et al. Reach and grasp by people
with tetraplegia using a neurally controlled robotic arm. Nature. 2012; 485:U372-U121.
Hochberg LR, Serruya MD, Frichs GM, Mukand JA, Saleh M, et al. Neuronal ensemble control
of prosthetic devices by a human with tetraplegia, Nature. 2006; 442:164—171. [PubMed:
16838014]

Serruya MD, Hatsopoulos NG, Paninski L, Fellows MR, Donoghue JP. Instant neural control of a
movement signal. Nature. 2002; 416:141—142. [PubMed: 11894084]

Truccolo W, Hochberg LR, Donoghue JP. Collective dynamics in human and monkey
sensorimotor cortex: predicting single neuron spikes. Nature Neuroscience. 2010; 13:U105—
U275.

. Ferrari M. Beyond drug delivery. Nature Nanotechnology. 2008; 3:131—132.
116.

Nel AE, Madler L, Velegol D, Xia T, Hoek EMV, et al. Understanding biophysicochemical
interactions at the nano-bio interface. Nature Materials. 2009; 8:543-557.

Rajendran L, Knolker HJ, Simons K. Subcellular targeting strategies for drug design and delivery.
Nature Reviews Drug Discovery. 2010; 9:29-42.

Summers HD, Rees P, Holton MD, Brown MR, Chappell SC, et al. Statistical analysis of
nanoparticle dosing in a dynamic cellular system, Nature Nanotechnology. 2011; 6:170-174.
Wylie RG, Ahsan S, Aizawa Y, Maxwell KL, Morshead CM, Shoichet MS. Spatially controlled
simultaneous patterning of multiple growth factors in three-dimensional hydrogels. Nature
Materials. 2011; 10:799-806.

Kloxin AM, Kasko AM, Salinas CN, Anseth KS. Photodegradable Hydrogels for Dynamic
Tuning of Physical and Chemical Properties. Science. 2009; 324:59-63. [PubMed: 19342581]
Dvir T, Timko BP, Kohane DS, Langer R. Nanotechnological strategies for engineering complex
tissues. Nature Nanotechnology. 2011; 6:13-22.

Hutmacher DW. Biomaterials offer cancer research the third dimension. Nature Materials. 2011;
9:90-93.

Prestwich GD. Evaluating drug efficacy and toxicology in three dimensions: Using synthetic
extracellular matrices in drug discovery. Accounts of Chemical Research. 2008; 41:139-148.
[PubMed: 17655274]

Prohaska OJ, Olcaytug F, Pfundner P, Dragaun H. Thin-film multiple electrode probes-
possibilities and limitations. Ieee Transactions on Biomedical Engineering. 1986; 33:223-229.
[PubMed: 3957371]

Huh D, Matthews BD, Mammoto A, Montoya-Zavala M, Hsin HY, Ingber DE. Reconstituting
Organ-Level Lung Functions on a Chip. Science. 2010; 328:1662—1669. [PubMed: 20576885]
Silva GA. Neuroscience nanotechnology: Progress, opportunities and challenges. Nature Reviews
Neuroscience. 2006; 7:65—74.

Annu Rev Anal Chem (Palo Alto Calif), Author manuscript; available in PMC 2014 February 28.
jduosnue|| JOUINY Wd-HIN jduosnueyy JouINY Yd-HIN

jduosnuey Jouiny Wd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 17 of 25 PagelD 673

Tian and Lieber Page 17

a b Cc

‘off’ state I
aeien i zs Ras
fouce fears 5g | drain]
channel carrier

  

| change V,...

‘on’ state 4 ) : i 2 ' ~ —
P # rs J “ = ~
j ‘ 4 ‘ \

Figure 1. FET basics and electrical interfaces between nanoFET and biological systems

(a) Schematic of a planar FET device. In FET, current flows along a semiconductor path
called the channel. At one end of the channel, there is an electrode called the source. At the
other end of the channel, there is an electrode called the drain. The third electrode that
applies a voltage to the channel is called gate, which modulates the electron/hole carrier
density and the output of the FET devices. A small voltage change in gate signal can cause a
large variation in the current from the source to the drain. This is how FET works and in
particular, amplifies signals. (6-c) Schematics of electrically based cellular sensing using a
kinked nanoFET, where intracellular potentials (5) or extracellular field potentials (c) can be
used to change the nanoFET conductace, analogous to applying a voltage using a gate
electrode.

 

Aanu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
\duosnueyy ouINY Vd-HIN yduosnueyy Joy;NyY Vd-HIN

jduosnueyy JoUuNY Vd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 18 of 25 PagelD 674

Tian and Lieber Page 18

a
| | II

 

PAele tie
ee

 

Figure 2. Semiconductor nanowire structural motifs for nanoFETs

(a) Schematics of 1D (1), 2D (ID) and 3D (II) motifs. 1D motif (1) can have uniform
composition and doping (I, left) or axially (1, middle) or radially (1, right) modulated. A
kinked nanowire with structurally coherent “kinks” introduced in a controlled manner during
axial elongation represents an example of 2D motif (II). Heterobranched nanowires yield 3D
structure (III) and the branch junction (e.g., blue/yellow segment junction) can be exploited
for localized sensing. (&) An axial nanowire heterostructure made by modulation in VLS/
VSS growth mechanisms. (c) A multiply kinked nanowire showing a probe structure.
Yellow and magenta stars denote cys- and trans- conformations, respectively.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
— yduosnuey Jouny Vd-HIN — qduosnuey Jouiny Wd-HIN

yduosnueyy soyiny Wd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 19 of 25 PagelD 675

Tian and Lieber Page 19

 

 

 

Figure 3. Multiplexed extracellular electrical recordings using nanoFETs

(a) Optical image of a cortical neuron interfaced to three of the four functional nanoFETs in
an array. (5) upper panel, optical micrograph showing three nanoFET devices (NW1, NW2,
and NW3) in a linear array, where pink indicates the area with exposed NW devices. Lower
panel, a differential interference contrast bright field image showing individual
cardiomyocytes (purple) and single nanoFETs (yellow). (c) Optical image of an acute slice
over a 4 x4 NWFET array. Signals were recorded simultaneously from the eight devices
indicated on the image. Crosses along the LOT fiber region of the slice mark the stimulation
spots a—h. The stimulator insertion depth was not controlled precisely in these experiments.
(d) Maps of the relative signal intensity or activity for devices 1-8.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
jdiasnuew JoyINY Vd-HIN

yduosnueyy Jouiny Vd-HIN

jduosnuey 1oy;nyY Yd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 20 of 25 PagelD 676

Tian and Lieber Page 20

 

 

 

 

 

 

~
~
a

 

Figure 4. Intracellular electrical recordings using nanoFETs

(a) Schematics of kinked nanoFET (left), BIT-FET (middle) and ANTT (right) probes. (5)
SEM image of a kinked nanoFET probe (1) and its intracellular electrical recordings (II, II)
from spontaneously beating cardiomyocytes. (c) SEM of a BIT-FET probe, insets highlight
the tip and root parts of the hollow branch. (¢) SEM image of ANTT probe array.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 21 of 25 PagelD 677

  

jduiosnuew JoUINY Vd-HIN

duosnuey Jouiny Vd-HIN

jdiosnuey 1OUINY Wd-HIN

 

 

 

 

 

Tian and Lieber Page 21
. ‘ u
carbon Ag/AgCt
‘ /
IC technique Equivalent circuit Size (nm) Calibrations Capabilities Invasiveness Cellular entrance
Can record both current Electrochemical | Mechanical or
Glass micropipette ~ 50-5000 | Both amplitude and voltage, and mechanical | electrical
(band a) Impedance | and shape Single ion channel to
f limited whole cell recording
EXTERNAL
i Rr Cm
Nt He QE
wrest Ri Cri
Carbon or metal Cj ~500-1000 | Both amplitude Can record both current Electrochemical | Mechanical or
pitcher Nia Impedance | and shape and voltage, and mechanical | electrical
(c) limited Whole cell recording
T Can only record voltage,
EXTERNAL Rs Rs Whole cell recording,
nanoFET sarsencese ~10-100 | Amplitude Multipiexing is scalable, Minimal Biological
(a) Trent High spatiotemporal
resolutions
Vm

 

 

 

 

 

 

 

 

Figure 5, A comparison between kinked nanoFET probe (a) and conventional intracellular tools

(b-d)

The green arrows in (a-d) indicate the current flows. Rg, series resistance; Rj, junction
resistance; R,,, membrane resistance; V,,, intracellular potential; C;, junction capacitance;
Cy, membrane capacitance.

Aanu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

 
jduosnueyy JouINY Wd-HIN

jduosnuey; JouNy Wd-HIN

jduosnuey .0y;ny Vd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18

Tian and Lieber

a

Filed 03/29/21 Page 22 of 25 PagelD 678

Page 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

   

 

 

 

 

Biomimetics
Electronic Systems 3% Biological Systems
Nanoscale nanoscale | | receptors,
FET elements | A | ion channels
| nanowires “se . |
logic, memory Oo single cells
| nanoelectronic |
a
7 | ompoens 3D cellular
E integrated circuit | | microenviroment
=
°
3 | |
| nanoelectronic |
scaffold
processor | ! tissue, organ
Macroscale | |
| nanoelectronic |
| synthetic tissue |
Approaches c
+ Synthetic polymer Deposit PLGA, alginate AlB
+ Natural polymer Add or secrete collagen, polysaccharides 5
+ Cellular species Biosynthesize proteins and lipids
- Electronic materials | Reduce silicon, metals, dielectrics A}B
g bai >} + Porosity Increase to > 90% A|®&
‘ee | - Feature size Decrease to sub-micrometer als
aT + Flexibility Decrease bending stffnessto<10nNm | A| B
i 5 | + Stretchability Use serpentine device designs A|B
Physical and biochemical cues
oa fe + Morphogenesis Enable cell growth and proliferation —————
St again — Secretion, deformation and cegradation
fk || + Other Signalings Activate ECM cues ;
sia | - Gytotoxicities Use biocompatible materials Al B| Sa Cells

 

 

 

 

Figure 6. Integrating nanoelectronics with cells and tissue
Conventional bulk electronics are distinct from biological systems in composition, structural
hierarchy, mechanics and function. Their electrical coupling at the tissue/organ level is
usually limited to the tissue surface, where only boundary or global information can be
gleaned unless invasive approaches are used. (a) A new concept was introduced where an
integrated system can be created from discrete electronic and biological building blocks (for
example, semiconductor nanowires, molecular precursors of polymers and single cells).
Three biomimetic and bottom-up steps have been designed: step A, patterning, metallization
and epoxy passivation for single-nanowire FETs; step B, forming 3D nanowire FET
matrices (nanoelectric scaffolds) by self or manual organization and hybridization with
traditional ECMs; step C, incorporation of cells and growth of synthetic tissue through
biological processes. Yellow dots: nanowire components; blue ribbons: metal and epoxy

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

 
\duosnueyy souiny Vd-HIN yduosnuew JOUINY Wd-HIN

diuosnueyy JouIny Vd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 23 of 25 PagelD 679

Tian and Lieber Page 23

interconnects; green ribbons: traditional ECMs; pink: cells. (6) Rationale and approaches for
biomimetic implementation of nanoelectronics innervated synthetic tissues. A, B and C are
the same steps used in (4). (c) The new electronic scaffold component in synthetic tissues
enables additional interactions with traditional cellular scaffold and cells.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
qduosnueyy ouiny Vd-HIN

jdiuosnuey\ Jouiny Wd-HIN

jduosnueyy| 40UuINY Vd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 24 of 25 PagelD 680

Tian and Lieber Page 24

   

 

@®

Oo

c

©

oO

a

UC

c '

S {

yyr Pat glans renin vn Weyer
2s 0 10 20 30 40
+
Time Time (ms)

Figure 7. NanoES and synthetic tissues

(a) 3D reconstructed confocal fluorescence micrographs of reticular nanoES. The scaffold
was labelled with rhodamine 6G. Solid and dashed open magenta squares indicate two
nanowire FET devices located on different planes. (6) SEM image of a loosely packed mesh
nanoES, showing the macroporous structure. (c) Confocal fluorescence micrographs of a
synthetic cardiac patch. (II and III), Zoomed-in view of the upper and lower dashed regions
in I, showing metal interconnects, the SU-8 scaffold (arrows in II) and electrospun PLGA
fibres (arrows in III). (d) Epi-fluorescence micrograph of the surface of the cardiac patch.
Green (Alexa Fluor 488): a-actin; blue (Hoechst 34580): cell nuclei. The position of the
source—drain electrodes is outlined with dashed lines. (e€) Conductance versus time traces

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
jduosnueyy iouiny Wd-HIN jduosnueyy Jouiny Wd-HIN

yduosnueyy Joulny Wd-HIN

Case 2:20-cv-00955-JLB-NPM Document 58-18 Filed 03/29/21 Page 25 of 25 PagelD 681

Tian and Lieber Page 25

recorded from a single-nanowire FET before (black) and after (blue) applying noradrenaline.
(f) Multiplex electrical recording of extracellular field potentials from four nanowire FETs
in a mesh nanoES. Data are conductance versus time traces of a single spike recorded at
each nanowire FET.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.
